Citation Nr: 0906671	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  02-13 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the character of the appellant's discharge is a bar 
to eligibility for VA compensation or pension benefits.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The appellant served on active duty from June 1968 to October 
1969.  

This matter originally comes to the Board of Veterans' 
Appeals (Board) on appeal from a determination dated in May 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

A Board decision, dated in October 2003, denied the 
appellant's eligibility to VA benefits.  The appellant 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In February 2007, the Court vacated and remanded 
the Board's October 2003 decision.  

In a July 2008 decision, the Board remanded this case to the 
RO to comply with the Court's Order.  


FINDING OF FACT

In January 2009, the Board was notified that the appellant 
died in July 2004.  


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of the claim.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008).       







REASONS AND BASES FOR FINDING AND CONCLUSION

It has been brought to the attention of the Board that, 
unfortunately, the appellant died during the pendency of the 
appeal.  A certificate of death is not of record.  However, 
in January 2009, the Board received a Social Security 
Administration Data Inquiry report which shows that the 
appellant died in July 2004.  The Board finds that this 
document provides sufficient verification of the appellant's 
death.   

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
appellant and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the appellant.  38 C.F.R. § 
20.1106 (2008).


ORDER

The appeal is dismissed.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


